 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DAVID BORDEN,                                 CASE NO. C19-1430JLR

11                               Plaintiff,               ORDER DENYING UNOPPOSED
                   v.                                     MOTION TO AMEND THE
12                                                        COMPLAINT BY
                                                          INTERLINEATION
            EFINANCIAL, LLC,
13
                                 Defendant.
14

15          Before the court is Plaintiff David Borden’s unopposed motion to amend his

16   complaint “by interlineation.” (Mot. (Dkt. # 29); see also Prop. Interlineated Am.

17   Compl. (Dkt. # 29-1).) An interlineated amended complaint does not comply with the

18   Western District of Washington’s local rules. The local rules require a party seeking to

19   amend a pleading to attach a copy of the proposed amended pleading as an exhibit to its

20   motion or stipulation seeking amendment and also require that the party “indicate on the

21   proposed amended pleading how it differs from the pleading that it amends by bracketing

22   or striking through the text to be deleted and underling or highlighting the text to be


     ORDER - 1
 1   added.” See Local Rules W.D. Wash. LCR 15. The moving party files the interlineated

 2   version of the amended pleading as an exhibit to the motion or stipulation to amend and

 3   not as the amended pleading itself. See id. Further, the court believes that later reference

 4   or citation to an interlineated pleading might be confusing or lend uncertainty to the

 5   claims at issue. The court wishes to avoid any such confusion, particularly in the context

 6   of a class action. (See Compl. (Dkt. # 1) ¶¶ 21-28 (setting forth the class allegations).)

 7   Accordingly, the court DENIES Mr. Borden’s motion (Dkt. # 29), but without prejudice

 8   to filing a motion to amend his complaint that complies with the Federal Rules of Civil

 9   Procedure and the court’s local rules.

10          Dated this 30th day of January, 2020.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
